Citation Nr: 0733264	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-07 735	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
April 10, 2007, and a rating in excess of 40 percent from 
April 10, 2007, for mechanical low back strain, facet 
arthritis L5-S1 with disc space narrowing.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant had active military service from July 1993 to 
September 1997.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal of a July 2005 rating decision in 
which the RO continued its earlier denial of the veteran's 
claim for a rating in excess of 10 percent for service-
connected mechanical low back strain, facet arthritis L5-S1 
with disc space narrowing (lumbar spine disability).  

In July 2006, the appellant testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing; a 
copy of the hearing transcript is of record.  After the 
videoconference hearing, the appellant submitted additional 
evidence directly to the Board, with a waiver of initial RO 
jurisdiction, which the Board accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.800 (2007).

In September 2006, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.  In a May 2007 rating decision issued in 
June 2007, the appellant was assigned a 40 percent for his 
lumbar spine disability, effective April 10, 2007.  The case 
is now before the Board for further appellate consideration.


FINDING OF FACT

On June 27, 2007, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant, 
through his authorized representative, that the appellant 
wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
T. L. Douglas
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


